PER CURIAM.
Defendant Noble appeals the summary denial of his 3.850 motion for post-conviction relief. We affirm the denial of post-conviction relief as to all claims contained in the motion except the claim of ineffectiveness of trial counsel based upon trial counsel’s failure to file a motion for new trial. As to this claim, we remand to the trial court for an evidentiary hearing or for attachment of portions of the record show*64ing the defendant is not entitled to relief. Gentry v. State, 464 So.2d 659 (Fla. 4th DCA 1985).
GLICKSTEIN, GUNTHER and POLEN, JJ., concur.